Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 1 of 7 Page ID #:3399




   1 Eugene Rome (SBN 232780)
     erome@romeandassociates.com
   2 Sridavi Ganesan (SBN 216129)
     sganesan@romeandassociates.com
   3 Brianna Dahlberg (SBN 280711)
     bdahlberg@romeandassociates.com
   4 ROME & ASSOCIATES, A.P.C.
     2029 Century Park East, Suite 450
   5 Los Angeles, CA 90067
     Telephone: 310-282-0690
   6 Facsimile: 310-282-0691
   7 Attorneys for Plaintiff
     GREEN PAYMENT SOLUTIONS, LLC,
   8
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA

  11
  12 GREEN
     LLC,
           PAYMENT SOLUTIONS,               Case No. 2:18-cv-1463 DSF (ASx)

  13           Plaintiff,                   PLAINTIFF GREEN PAYMENT
  14                                        SOLUTIONS, LLC’S REPLY IN
            v.                              SUPPORT OF MOTION TO STRIKE
  15 FIRST DATA MERCHANT                    DEFENDANTS’ THIRD
                                            SUPPLEMENTAL DISCLOSURES
  16 SERVICES    CORPORATION;
     WELLS FARGO BANK, N.A.; and
  17 Does 1 to 100,
  18                 Defendants.

  19                                        Date:     July 1, 2019
     FIRST DATA MERCHANT                    Time:     1:30 p.m.
  20 SERVICES LLC and WELLS
     FARGO BANK, N.A.                       Place:    Courtroom 7D
  21                                        Judge:    Hon. Dale S. Fischer
                Counter-Plaintiffs,
  22
          v.
  23                                        Discovery Cutoff Date: March 1, 2019
     GREEN PAYMENT SOLUTIONS,               Pretrial Conference Date: October 21, 2019
  24 LLC,                                   Trial Date: November 19, 2019

  25                 Counter-Defendant.

  26
  27
  28

        GREEN PAYMENT SOLUTIONS, LLC’S REPLY IN SUPPORT OF MOTION TO STRIKE DEFENDANTS’
                              THIRD SUPPLEMENTAL DISCLOSURES
Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 2 of 7 Page ID #:3400




   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.        INTRODUCTION
   3           Defendants and Counter-Plaintiffs First Data Merchant Services LLC (“First
   4 Data”) and Wells Fargo Bank, N.A. (collectively, “Defendants”) incorrectly contend
   5 that their disclosure of new witnesses months after the close of fact discovery is not
   6 untimely because they disclosed the corporate entity, First Data, as a witness in their
   7 Initial Disclosures. Defendants’ understanding of their disclosure obligations under
   8 Federal Rule of Civil Procedure (“Rule”) 26 is mistaken. Merely disclosing a
   9 corporate entity without naming the specific individuals who have discoverable
  10 information is insufficient. Defendants failed to timely disclose their witnesses as
  11 required by Rule 26(e).
  12           Defendants have failed to meet their burden of showing that their failure to
  13 timely disclose their witnesses is substantially justified or harmless. Defendants
  14 have indicated they intend to offer their new witnesses Erick Pofsky and Robert
  15 Thorne at trial as “damages fact witnesses” in lieu of experts.1 Defendants
  16 obstructed discovery of their damages evidence and theories by producing an
  17 unprepared Rule 30(b)(6) designee, Nathaniel Farkas, on the very last day of fact
  18 discovery. Having made that choice, Defendants should not be permitted to use Mr.
  19 Pofsky and Mr. Thorne as “replacements” for Mr. Farkas to sandbag Plaintiff Green
  20 Payment Solutions, LLC (“Plaintiff”) with new facts at trial or on summary
  21 judgment. Plaintiff has had no opportunity to depose Mr. Pofsky and Mr. Thorne,
  22 but even if the Court orders their depositions now the prejudice will not be fully
  23 cured because Plaintiff has already served its damages expert report without having
  24
       1   Defendants assert that Plaintiff is seeking to preclude First Data from offering
  25 testimony  at trial on any of the Rule 30(b)(6) topics on which Mr. Farkas was
     designated, but this is not correct. Opp. 2:6-8. If Mr. Farkas is unavailable at trial,
  26 First Data can offer testimony of its other witnesses who were timely disclosed.
     These witnesses include three other First Data representatives designated to testify
  27 on topics that overlap with Mr. Farkas’ Rule 30(b)(6) topics. See Dkt. # 117-1 at 3-
     4.
  28
                                                1
           GREEN PAYMENT SOLUTIONS, LLC’S MOTION TO STRIKE DEFENDANTS’ THIRD SUPPLEMENTAL
                                            DISCLOSURES
Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 3 of 7 Page ID #:3401




   1 the benefit of their testimony. Further, because fact discovery is long closed,
   2 Plaintiff will have no ability to conduct discovery into any new facts or damages
   3 theories offered by the new witnesses.
   4         Accordingly, the Court should grant Plaintiff’s Motion and strike Defendants’
   5 untimely Third Supplemental Disclosures.
   6 II.     ARGUMENT
   7         A.    Defendants’ Disclosure of “First Data” as a Witness Does Not
   8               Excuse Their Untimely Disclosure of Mr. Pofsky and Mr. Thorne
   9         Defendants argue that they were not required to identify Mr. Pofsky or Mr.
  10 Thorne in their disclosures because they are “merely corporate representatives” of
  11 First Data, and they disclosed First Data as a witness in their original Initial
  12 Disclosures. Defendants’ argument fails because it is premised on an incorrect
  13 understanding of their initial disclosure obligations under Rule 26(a)(1).
  14         First, Defendants were required to disclose the identity of “each individual”
  15 likely to have discoverable information that Defendants may use to support their
  16 claims or defenses. Fed. R. Civ. P. 26(a)(1)(A)(1) (emphasis added). Designating
  17 “corporate representatives” as a general category without naming specific
  18 individuals is not sufficient under Rule 26(a)(1). Rogers v. Bank of America, N.A.,
  19 No. 13-1333-CM-TJJ, 2014 WL 4681031, *6 (D. Kan. Sept. 19, 2014). To the
  20 extent Mr. Pofsky and Mr. Thorne have any discoverable information about First
  21 Data’s damages or the other topics on which they are identified, Defendants were
  22 obligated to identify them by name in their disclosures in a timely manner.
  23 Defendants’ failure to do so until two months after the close of discovery and after
  24 Plaintiff served its expert reports unfairly sandbags Plaintiff.
  25         Second, Defendants’ argument is premised on the incorrect assumption that at
  26 trial, corporate representative witnesses may be interchangeably substituted for one
  27 another in the same manner as Rule 30(b)(6) designees. Contrary to Defendants’
  28 view, however, a corporate entity cannot testify vicariously at trial through
                                         2
        GREEN PAYMENT SOLUTIONS, LLC’S MOTION TO STRIKE DEFENDANTS’ THIRD SUPPLEMENTAL
                                         DISCLOSURES
Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 4 of 7 Page ID #:3402




   1 designated agents who themselves lack personal knowledge. While a corporate
   2 entity’s Rule 30(b)(6) designees may testify in a deposition as to matters on which
   3 they lack personal knowledge, courts in the Ninth Circuit have held that the same is
   4 not true at trial. SEC v. Hemp, Inc., Case No. 2:16-cv-01413-JAD-PAL, 2018 WL
   5 4566664, *3 (D. Nev. Sept. 24, 2018) (Rule 30(b)(6) is intended to streamline
   6 discovery but “does not allow corporations to use this shortcut outside of this
   7 specialized deposition procedure”); Roundtree v. Chase Bank USA, N.A., No. 13-
   8 239 MJP, 2014 WL 2480259 (W. D. Wash. June 3, 2014) (Rule 30(b)(6) is a
   9 “discovery rule applicable when a party wishes to depose an organization” and is
  10 “inapplicable to the issue of witness testimony at trial.”); see also Union Pump Co.
  11 v. Centrifugal Tech. Inc., 404 F. App’x 899, 908 (5th Cir. 2010) (“a corporate
  12 representative may not testify to matters outside his own personal knowledge to the
  13 extent that information [is] hearsay not falling within one of the authorized
  14 exceptions.”); L-3 Communications Corp. v. OSI Sys., Inc., No. 02 Civ. 9144 (PAC),
  15 2006 WL 988143, *2 (S.D.N.Y. April 13, 2006) (at trial, party may only offer
  16 testimony of Rule 30(b)(6) witness based on his personal knowledge and in
  17 compliance with F.R.E. 701).
  18        Accordingly, to the extent that Defendants’ statement that Mr. Pofsky and Mr.
  19 Thorne are “mere corporate representatives” means that they do not have firsthand
  20 personal knowledge about the matters on which they are identified, Defendants
  21 cannot properly offer them as witnesses at trial. To the extent they do have personal
  22 knowledge or involvement in the events at issue, they should have been specifically
  23 disclosed by name in their Initial Disclosures. Merely identifying “First Data” as a
  24 witness does not comply with Rule 26(a).
  25        B.     Defendants’ Third Supplemental Disclosures Are Untimely
  26               Because They Were Served Two Months after Fact Discovery
  27        Next, Defendants confusingly argue that their Third Supplemental
  28 Disclosures were not untimely, even though they were served two months after the
                                            3
        GREEN PAYMENT SOLUTIONS, LLC’S MOTION TO STRIKE DEFENDANTS’ THIRD SUPPLEMENTAL
                                         DISCLOSURES
Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 5 of 7 Page ID #:3403




   1 fact discovery cut-off, because “this case is still in the discovery phase” and “the
   2 final discovery cut-off is not until July 1, 2019.” Opp. at 6:15-16. However,
   3 Defendants omit that the “final discovery cut-off” they refer to is the expert
   4 discovery cut-off. The expert discovery cut-off is irrelevant to this Motion because
   5 Mr. Pofsky and Mr. Thorne were not disclosed as experts. Defendants cannot
   6 reasonably dispute that they served their Third Supplemental Disclosures two
   7 months after the fact discovery cut-off.
   8        Accordingly, their disclosures are presumptively untimely and the burden
   9 shifts to Defendants to show that the failure to disclose their witnesses was
  10 substantially justified or harmless. Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
  11 259 F.3d 1101, 1106 (9th Cir. 2001).
  12        C.     The Cases on Which Defendants Rely Are Distinguishable
  13        Defendants have failed to meet their burden of showing that their
  14 untimeliness was substantially justified or harmless. Notably, the factual
  15 circumstances in the cases on which they rely are distinguishable from the
  16 circumstances here.
  17        For example, in Ashman v. Solectron, the substance of the untimely disclosed
  18 witnesses’ testimony was entirely foreseeable because they had provided declaration
  19 testimony. No. CV 08-1430 JF, 2010 WL 3069314, *5 (N.D. Cal. Aug. 4, 2010). In
  20 Obesity Research Institute v. Fiber Research Int’l, the newly disclosed witnesses
  21 who were permitted to testify were either affiliated with the party moving to strike,
  22 or were previously deposed or subpoenaed. No. 15-cv-0595-BAS-MDD, 2016 WL
  23 1394280, *3 (S.D.Cal. April 8, 2016). By contrast, here Mr. Pofsky and Mr. Thorne
  24 are representatives of First Data, not of Plaintiff, and they have never been deposed
  25 or provided any declaration testimony. Plaintiff has no information about them—not
  26 even their titles—or the substance of their proposed testimony.
  27        Moreover, like the new witnesses who were excluded in Obesity Research,
  28 the list of topics on which Mr. Pofsky and Mr. Thorne have information is “too
                                            4
        GREEN PAYMENT SOLUTIONS, LLC’S MOTION TO STRIKE DEFENDANTS’ THIRD SUPPLEMENTAL
                                         DISCLOSURES
Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 6 of 7 Page ID #:3404




   1 general to provide any value.” Id. at *4; see Dkt. # 117-1 at 4:8-15 (disclosing Mr.
   2 Pofsky and Mr. Thorne on “First Data’s damages; Defendants’ defenses to
   3 Plaintiff’s Complaint; the allegations contained in Defendants’ operative
   4 Counterclaim; the allegations contained in Plaintiff’s Complaint; and Plaintiff’s
   5 purported damages.”). Further, while Defendants contend that they disclosed Mr.
   6 Pofsky and Mr. Thorne “as soon as possible” [Opp. at 6:113] they offer no
   7 declaration testimony or other evidence in support of this statement.
   8        Even in cases where courts have found replacement of corporate
   9 representatives to be substantially justified or harmless, those courts have imposed
  10 limiting conditions to minimize the unfair prejudice and surprise to the opposing
  11 party. In each of the cases cited by Defendants, the moving party was permitted to
  12 depose the new witnesses. See, e.g., Ruzhinkskaya v. Healthport Tech., LLC, 14 Civ.
  13 2921 (PAE), 2016 WL 7388371, *7 (S.D.N.Y. Dec. 20, 2016) (ordering deposition
  14 to occur at place of moving party’s choosing, with cost shared between two sides);
  15 Coach, Inc. v. Visitors Flea Market, LLC, No. 6:11-CV-1905-ORL-22, 2014 WL
  16 2612036, *3; Capitol Records, Inc. v. MP3tunes, LLC, No. 07 CIV. 9931 WHP,
  17 2014 WL 503959, *11 (S.D.N.Y. Jan. 29, 2014); Kamantani v. BenQ Inc., No. 2:03-
  18 CV-437 (TJW), 2006 WL 47554, *2 (E.D. Tex. Jan. 6, 2006). In Ruzhinkskaya, the
  19 court further expressly ordered that it “will not permit a new Rule 30(b)(6) witness
  20 to repudiate a previous such witness’ testimony,” and also cautioned that the new
  21 witnesses were limited to testifying to information based on their own personal
  22 knowledge. 2016 WL 738837 at *7. And, in Kamantani, the Court enforced an
  23 agreement between the parties that the new witnesses’ testimony would be limited to
  24 what was disclosed in prior Rule 30(b)(6) depositions. 2006 WL 47554, *3.
  25        In the event the Court is inclined to allow Mr. Pofsky and Mr. Thorne to
  26 testify, the Court should impose similar measures to reduce the unfair prejudice and
  27 surprise to Plaintiff. The new witnesses should not be permitted to testify to any
  28 facts that Mr. Farkas professed not to know at his Rule 30(b)(6) deposition. In
                                            5
        GREEN PAYMENT SOLUTIONS, LLC’S MOTION TO STRIKE DEFENDANTS’ THIRD SUPPLEMENTAL
                                         DISCLOSURES
Case 2:18-cv-01463-DSF-AS Document 123 Filed 06/17/19 Page 7 of 7 Page ID #:3405




   1 particular, given that Defendants intend to use Mr. Pofsky and Mr. Thorne as
   2 “damages fact witnesses” in lieu of experts, it would be unfairly prejudicial to
   3 permit Defendants to use these new witnesses to introduce new damages evidence or
   4 theories, given that Plaintiff has no ability to conduct any follow-up fact discovery.
   5 See Hasbro, Inc. v. Sweetpea Ent., Inc., Case No. CV 13-3406, *6, 2014 WL
   6 12561624 (C.D. Cal. March 18, 2014) (excluding damages evidence at summary
   7 judgment stage that was not timely disclosed in compliance with Rule 26(e), where
   8 taking expert’s deposition would not cure prejudice because party no longer had
   9 ability to conduct fact discovery relevant to new damages theories).
  10 III.   CONCLUSION
  11        For the foregoing reasons, Plaintiff’s Motion should be granted. The Court
  12 should strike Defendants’ Third Supplemental Disclosures and preclude Defendants
  13 from using Mr. Pofsky or Mr. Thorne to offer to supply evidence on a motion, at a
  14 hearing, or at trial. In the alternative, if Mr. Pofsky and Mr. Thorne are permitted to
  15 testify, the Court should (1) permit Plaintiff to take their depositions first, at a
  16 location of Plaintiff’s choosing with the reporter costs split between the parties; and
  17 (2) expressly limit their new testimony to facts disclosed by Mr. Farkas in his Rule
  18 30(b)(6) deposition (i.e., Mr. Pofsky and Mr. Thorne should not be permitted to
  19 supply facts that Mr. Farkas professed not to know, either at trial or on summary
  20 judgment).
  21
  22 DATED: June 17, 2019                 ROME & ASSOCIATES, A.P.C.
  23
  24                                      By:         /s/ Brianna Dahlberg
                                                      Brianna Dahlberg
  25
                                                Attorneys for Plaintiff / Counter-Defendant
  26                                            GREEN PAYMENT SOLUTIONS, LLC
  27
  28
                                                6
        GREEN PAYMENT SOLUTIONS, LLC’S MOTION TO STRIKE DEFENDANTS’ THIRD SUPPLEMENTAL
                                         DISCLOSURES
